Citation Nr: 1241709	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-32 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from April 2002 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that the Veteran's appeal originally also included claims for service connection for posttraumatic stress disorder (PTSD) and an anxiety disorder, not otherwise specified.  By rating decision issued in February 2012, the RO granted service connection for PTSD with major depressive disorder (claimed as PTSD, anxiety and depression) and evaluated it as 70 percent disabling effective August 18, 2009.  The Board notes that, to date, it does not appear that the Veteran has disagreed with any aspect of that rating decision.  Given the grant of her claims for service connection, the Board will limit its consideration to the claim of service connection for a low back disability.


REMAND

The Board finds that remand of the Veteran's claim is warranted for additional development.  Specifically, the Board notes that the Veteran has not been provided a VA examination to determine the nature and etiology of any current low back disorder.  

The Board notes that the service treatment records are silent for any treatment for complaints of low back pain while she was on active duty.  The Veteran concedes that she did not seek treatment for low back pain while on active duty.  She did, however, report having a history of low back pain at the time of her separation examination in March 2007.  She noted having back pain from walking during the day.  The examiner noted that this was noncontributory and not current.  The Report of Medical Examination does not record any finding of an abnormality of the spine on examination.

The Board further notes that a VA general medical examination conducted in September 2007 (in conjunction with claims for service connection other than a low back disorder) indicates the Veteran did not report having any problems with her low back and no abnormalities of the spine were found on examination (range of motion of the spine was normal and without pain).  

The first evidence of post-service treatment for complaints of low back pain is from November 2009.  A VA primary care treatment note shows the Veteran's complaints of joint pain to include in her low back, described as a dull pain and stiffness causing mild to moderate discomfort of three years' duration.  It is noted that the pain is daily, worsens with weight bearing and stiffness is present in the mornings.  She denied a history of physical trauma.  She also denied numbness, tingling and weakness of the extremities.  Physical examination noted there was full range of motion of the back and extremities.  The assessment was polyarthralgia.  An x-ray of the lumbosacral spine taken in February 2010 demonstrated, however, that there was exaggeration of the normal lumbar spine lordosis with partial lumbarization of the S1; a 6 mm anterolisthesis of the S1 with respect to the L5 with probable spondylolysis of S1 at the L5-S1 level; and posterior facet sclerosis with probable narrowing of the central canal.  

In addition, the Veteran submitted private orthopedic treatment records from April to May 2011.  An April 2011 report of a magnetic resonance imaging (MRI) study of the thoracolumbar spine indicates there was minimal bulge at T11-T12 and lesser changes at T12-L1; paracentral slight bulge/minimal protrusions at L1-L2; mild facet arthropathy without stenosis at L4-L5; and, at the L5-S1 level, retrolisthesis (5mm), facet arthropathy, disk protrusion/minimal extrusion midline, paracentral and lateral recess regions (vertical component 10 mm, transverse component 17 mm), resultant ventral effacement thecal sac, midline, paracentral and subarticular/lateral recess regions.  The physician's notes indicate a diagnosis of degenerative disc disease at L5-S1.

In her claim for service connection, the Veteran indicated the onset of her back pain was in May 2005, while she was on active duty.  In a statement submitted in July 2010 with her VA Form 9, the Veteran stated that she had had low back pain for a while, although she could not remember specifically when it started in her military career.  She stated that she knew it was a problem but never went to sick call for it because she did not want to seem like she was trying to get away from working.  She stated she was a small person, weighing 110 pounds, and had to carry half her weight with all of her gear on and, after a while, that became stressful on her back.  She related that, during her first deployment to Iraq, she was a gunner and sometimes carried two weapons (personal and assault weapons) plus all her gear, which she would be in for hours.  She also said that they would have many mortar attacks and would have to get in their gear, sometimes so much that they would have to sleep in it.  She further stated that, during her second deployment, she was also a gunner in convoys and she stood up for long hours on convoys and while on guard duty in full gear.  She stated that having all that gear on for such lengths of time put a lot of stress on her back.

A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service. 38 C.F.R. § 3.159(c)(4). The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Given the Veteran's report of an onset of low back pain in service and a continuity since service along with her currently diagnosed lumbar spine disorder, the Board finds such evidence sufficient to warrant obtaining a VA examination to obtain a medical opinion whether her current low back disorder is etiologically related to the rigors of her military service as she contends.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination.  (The claims file must be provided to the examiner.)

After reviewing the claims file and examining the Veteran, the examiner should provide a medical opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current low back disorder (most recently diagnosed as degenerative disc disease at L5-S1) is related to her military service, specifically whether it is related to the rigors of her service in Iraq as she described in her July 2010 statement.  The examiner should consider the Veteran's lay statements as to the onset and continuity of symptoms in rendering an opinion.

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's statements regarding continued symptoms since service should be set forth.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  After ensuring that all additional development has been satisfactorily completed (including that the VA examination is adequate), the Veteran's claim should be readjudicated.  If any benefit sought is not granted, a Supplemental Statement of the Case should be issued to the Veteran and her representative.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

